DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed June 30th, 2022 has been entered. Claims 1, 9, 47 and 49 have been amended. Claims 1, 5-9, 39-42 and 47-49 remain pending. Applicant’s amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed March 30th, 2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-9, 39-42 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 2015/0076041) in view of Battles et al. (US 9600798) and further in view of Haj-Ali-Ahmadi et al. (US 5363310). 
Regarding claim 1, Irie et al. teaches an automatic logistics sorting system (Paragraph 0015 lines 1-6), comprising: 
an automatic transport unit (Paragraph 0024 “conveying unit #12”) configured to transport an item to be sorted; 
a sorting area (Fig. 1 #2), configured to allow the automatic transport unit (Fig. 1 #12) to operate therein to implement sorting of the item to be sorted (Paragraph 0022 “sorting device #2”), the sorting area comprising an item dropping area (Paragraph 0026 “sorting unit #18”) which comprises a plurality of sorting target objects (Paragraph 0034 “sorting destinations”), the automatic transport unit being configured to drop the item to be sorted into a corresponding sorting target object in the item dropping area (Paragraph 0026 lines 4-7; Paragraph 0034 lines 1-6); and 
a control system (Fig. 1 #14, 15, and 17), configured to control the sorting of the item to be sorted (Paragraph 0025 lines 1-7) and control movement of the automatic transport unit in the sorting area (Paragraph 0036 lines 9-15), the control system comprising: 
a setting unit (Paragraph 0030 “determining unit #15”), configured to set a specific sorting target object among the plurality of sorting target objects for abnormality processing (Paragraph 0030 lines 1-2); 
a determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”), configured to determine whether the item to be sorted is abnormal (Paragraph 0030 lines 2-9; Paragraph 0029 lines 1-3); and 
a control unit (Paragraph 0025 “sorting control unit #17”), configured to, in response to the determining unit determining that the item to be sorted is abnormal (Paragraph 0029 lines 1-3), control to transport the item to be sorted to the specific sorting target object for abnormality processing (Paragraph 0035 lines 2-7); 
wherein the sorting area (Fig. 1 #2) further comprises: 
an item supplying area, configured to distribute the item to be sorted (Paragraph 0024 “supplying unit #11”); and 
a transport area (Paragraph 0025 “convey path”), configured to allow one or more of the automatic transport unit to move therein (Paragraph 0025 lines 1-3), wherein the one or more automatic transport units (Fig. 1 #12) are configured to transport the item to be sorted (Paragraph 0025 “the objects”) to pass through the transport area (Paragraph 0025 lines 1-3); 
wherein the transport area (Paragraph 0025 “convey path”) and the item dropping area Paragraph 0026 “sorting unit #18”) are located on a same plane and do not overlap (Fig. 1, #11, 12, 18 shown in same plane and do not overlap; Paragraph 0034 lines 3-6),
wherein the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) is configured to determine whether the item to be sorted is abnormal (Paragraph 0029 lines 1-3) in the following manner: 
determining whether the item to be sorted is in a first abnormal case (Paragraph 0031 lines 1-6) or a second abnormal case (Paragraph 0032 lines 1-4);  
wherein the control system (Fig. 1 #14, 15, and 17) further comprises a first processing unit (Paragraph 0030 “recognizing unit #15a”) and a second processing unit (Paragraph 0039 line 2 “information accumulating/distributing device #31”), 
the control unit (Paragraph 0025 “sorting control unit #17”) is configured to, in response to the determining unit determining that the item to be sorted is abnormal, control to transport the item to be sorted to the specific sorting target object for abnormality processing (Paragraph 0035 lines 2-7) in the following manner: 
in response to the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) determining that the item to be sorted is in the first abnormal case (Paragraph 0031 lines 1-6), controlling the first processing unit (Paragraph 0030 “recognizing unit #15a”) to process the item in the first abnormal case (Paragraph 0120 lines 11-17); and
controlling, in response to the determining unit determining that the item to be sorted is in the second abnormal case (Paragraph 0040 lines 10-15), to transport the item in the second abnormal case to the specific sorting target object for abnormality processing (Paragraph 0035 lines 2-7)
the first processing unit (Paragraph 0030 “recognizing unit #15a”) is configured to process the item in the first abnormal case (Paragraph 0120 lines 11-17); and 
the second processing unit (Paragraph 0039 line 2 “information accumulating/distributing device #31”) is configured to process the item in the second abnormal case (Paragraph 0040 lines 1-15) when the item is in the specific sorting target object configured for abnormality processing in the item dropping area (Paragraph 0035 lines 2-8 “VCS excluding area”) in the following manner: re-determining a sorting target object for the item (Paragraph 0041 lines 12-19) in the specific sorting target object configured for abnormality processing (Paragraph 0035 lines 2-7, “VCS excluding unit”), moving the item from the specific sorting target object to the sorting target object for the item (Paragraph 0035 lines 7-14). 
The first processing unit as taught by Irie et al. is located in the conveying unit, beginning with a scanner (Fig. 1 #12, 13a), located immediately after the supplying unit. Irie et al. also teaches a sorting target for abnormality processing (Paragraph 0035 lines 2-7, “VCS excluding unit”), wherein the second processing unit (Fig. 1 #31) re-determines a sorting destination (Paragraph 0039 line 1-Paragraph 0040 line 7), and is attached to the sorting area (Paragraph 0040 lines 5-10). Irie et al. lacks explicitly teaching the first processing unit configured to process the item in the item supplying area and the second processing unit configured for abnormality processing in the item dropping area. Additionally, Irie et al. lacks teaching moving the item from the specific sorting target object to the sorting target object for the item only in the dropping area.
Battles et al. (US 9600798) teaches an automated materials handling facility wherein the first processing unit is configured to process the item in the item supplying area (Col. 9 lines 60-66). Through providing this processing unit here, the automated sorting device is able to sort the objects directly from the item supplying area (pre-sort station) to a processing station (inventory induction station), which enables multiple sorting processes to occur simultaneously (Col. 16 lines 43-55).  Additionally, Battles et al. teaches a second processing unit (Col. 11 lines 26-47) located in a specific sorting target object (Col. 11 line 20 “sort pallet”) configured for abnormality processing in the item dropping area (Col. 11 line 13 “pick/stow station”). Battles et al. teaches this second processing following an earlier first processing (Col. 9 lines 45-54) where items may undergo a first sorting to group together materials based on a specific quality (Col. 10 lines 21-30). Finally, Battles et al. teaches an automated materials handling facility wherein the item is moved from the specific sorting target object (Col. 11 lines 26-34) to the sorting target object for the item (Col. 11 lines 57-67) only in the dropping area (Col. 11 line 13 “pick/stow station”). In this facility, it is possible to sort objects directly from the item supplying area to their correct destination (Col. 4 lines 35-39), such that the items are sorted in series (Col. 11 lines 13-16), reducing processing and handling times and reducing potential for mishandling of items and thus resulting in a more efficient sortation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the first processing unit configured to process the items in the item supplying area and the second processing unit configured for abnormality processing in the item dropping area, wherein the item is moved from the specific sorting target object to the sorting target object for the item only in the dropping area as taught by Battles et al. in order to more quickly and efficiently sort objects.
Finally, Irie et al. lacks teaching the item supplying area being disposed in the center of the transport area, and the item dropping area being disposed around the transport area. 
Haj-Ali-Ahmadi et al. (US 5363310) teaches an automatic logistics sorting system (Col. 2 lines 25-31), wherein the item supplying area (Fig. 1 #33 “input conveyor”) is disposed in the center of the transport area (Fig. 1 area between “conveyor” #12 and “conveyor” #18), and the item dropping area (Fig. 1 #14 “filling positions”) is disposed around the transport area (Col. 4 lines 7-14). Haj-Ali-Ahmadi et al. explains that the input conveyors (item supplying area) are placed such that items are supplied to an unloading point where they may be placed in filling positions (item dropping area) by  a robot (Col. 3 line 64-Col. 4 line 10), therefore providing a potential configuration of areas within an automatic logistics sorting system. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the item supplying area being disposed in the center of the transport area, and the item dropping area being disposed around the transport area as shown by Haj-Ali-Ahmadi et al. (US 5363310), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 5, Irie et al. teaches an automatic logistics sorting system, wherein the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) is configured to determine that the item to be sorted is in the second abnormal case (Paragraph 0040 lines 10-15) in the following manner: 
determining that the corresponding item information of the item to be sorted does not comprise a sorting destination corresponding to the item information (Paragraph 0031 lines 1-5); or 
determining that the item to be sorted has not recorded the item information relating to the corresponding sorting destination (Paragraph 0061 line 4-Paragraph 0062 line 7); or 
determining that the item information recorded on the item to be sorted is unidentifiable (Paragraph 0120 lines 11-17).
Regarding claim 6, Irie et al. teaches an automatic logistics sorting system, wherein the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) is configured to determine that the item to be sorted is in the second abnormal case (Paragraph 0040 lines 10-15) in the following manner: determining that the item to be sorted has a plurality of pieces of corresponding sorting destination information (Paragraph 0133 lines 6-10); and 
the second processing unit (Fig. 1 #31) is configured to process the item in the second abnormal case (Paragraph 0040 lines 1-15) in the specific sorting target object configured for abnormality processing  (Paragraph 0035 lines 2-8 “VCS excluding area”) in the following manner: record abnormality information of the item to be sorted, and identify one of the plurality of pieces of sorting destination information of the item to be sorted to re-sort the item (Paragraph 0040 lines 1-7, 10-15).
As mentioned previously regarding claim 1, Irie et al. lacks teaching the second processing unit configured for abnormality processing in the item dropping area. 
Battles et al. teaches a second processing unit (Col. 11 lines 26-47) located in a specific sorting target object (Col. 11 line 20 “sort pallet”) configured for abnormality processing in the item dropping area (Col. 11 line 13 “pick/stow station”). Battles et al. teaches this second processing following an earlier first processing (Col. 9 lines 45-54) where items may undergo a first sorting to group together materials based on a specific quality (Col. 10 lines 21-30). In this facility, it is possible to sort objects directly from the item supplying area to their correct destination (Col. 4 lines 35-39), reducing processing and handling times and reducing potential for mishandling of items and thus resulting in a more efficient sortation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the second processing unit configured for abnormality processing in the item dropping area as taught by Battles et al. in order to more quickly and efficiently sort objects.
Regarding claim 7, Irie et al. teaches an automatic logistics sorting system, wherein the setting unit (Paragraph 0030 “determining unit #15”) is further configured to determine a number of the specific sorting target object configured for the abnormality processing (Paragraph 0121 lines 1-7) and/or positions (Paragraph 0047 lines 9-15) of the specific sorting target objects in the item dropping area based on quantitative proportions (Paragraph 0027 lines 1-7) of the items to be sorted corresponding to different sorting target objects (Paragraph 0046 lines 4-15, Paragraph 0119 lines 1-6).
Regarding claim 8, Irie et al. lacks teaching an automatic logistics sorting system, wherein the plurality of sorting target objects correspond to moveable containers configured for containing sorted items.
Battles et al. teaches an automated materials handling facility wherein the plurality of sorting targets (Col. 7 lines 46-47) correspond to moveable containers configured for containing sorted items (Col. 7 lines 63-Col. 8 line 3). Battles et al. includes this limitation so that the sorted objects can be transported to their next destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the moveable containers as taught by Battles et al. so that after the sortation of the objects, they can undergo further processing or transportation.
Regarding claim 9, Irie et al. teaches an automatic logistics sorting method (Paragraph 0015 lines 1-6), comprising: 
placing one or more items to be sorted on an automatic transport unit (Paragraph 0112 lines 6-8) in an item supplying area (Paragraph 0112 “supplying unit #11”); 
obtaining item related information of the one or more items to be sorted (Paragraph 0026 lines 1-7), the item related information comprising abnormality information of the one or more items to be sorted (Paragraph 0021 lines 5-16); configuring an abnormality sorting target object for abnormality processing (Paragraph 0035 1-7); 
performing, in response to the abnormality information of the one or more items to be sorted indicating that one of the one or more items to be sorted is in a first abnormal case (Paragraph 0120 lines 11-13), a first processing on the item in the first abnormal case (Paragraph 0120 lines 13-17);
determining a specific sorting target object corresponding to the one or more items to be sorted based on the item related information (Paragraph 0036 lines 8-19), wherein the one or more items to be sorted having the abnormality information corresponds to the abnormality sorting target object configured for abnormality processing (Paragraph 0036 lines 1-19); 
carrying, by the automatic transport unit (Paragraph 0024 “conveying unit #12”), the one or more items to be sorted to pass through a transport area (Paragraph 0025 “convey path”) wherein one of the one or more items to be sorted having the abnormality information indicating that one item to be sorted is in a second abnormal case (Paragraph 0032 lines 1-4) is transported to the abnormality sorting target object configured for abnormality processing (Paragraph 0035 lines 2-7) in an item dropping area; 
moving, by the automatic transport unit, to the item dropping area (Paragraph 0121 “sorting unit #18”), and dropping the one or more items to be sorted to a corresponding specific sorting target object (Paragraph 0121 lines 1-10); and
performing a second processing on the item in the second abnormal case in the specific sorting target object for the abnormality processing in the item dropping area, comprising: re-determining a sorting target object for the item (Paragraph 0041 lines 12-19) in the specific sorting target object configured for abnormality processing (Paragraph 0035 lines 2-7, “VCS excluding unit”), moving the item from the specific sorting target object to the sorting target object for the item (Paragraph 0035 lines 7-14); 
wherein the transport area (Paragraph 0025 “convey path”) and the item dropping area (Paragraph 0121 “sorting unit #18”) are located on a same plane and do not overlap (Fig. 1, #11, 12, 18 shown in same plane and do not overlap Paragraph 0034 lines 3-6). 
As mentioned regarding claim 1, Irie et al. lacks explicitly teaching a first processing on the item in the item supplying area and moving the item from the specific sorting target object to the sorting target object for the item only in the dropping area.
Battles et al. (US 9600798) teaches an automated materials handling facility wherein the first processing on the item is in the item supplying area (Col. 9 lines 60-66). Through providing this processing here, the automated sorting device is able to sort the objects directly from the item supplying area (pre-sort station) to a processing station (inventory induction station), which enables multiple sorting processes to occur simultaneously (Col. 16 lines 43-55). Battles et al. teaches this second processing following an earlier first processing (Col. 9 lines 45-54) where items may undergo a first sorting to group together materials based on a specific quality (Col. 10 lines 21-30). Finally, Battles et al. teaches an automated materials handling facility wherein the item is moved from the specific sorting target object (Col. 11 lines 26-34) to the sorting target object for the item (Col. 11 lines 57-67) only in the dropping area (Col. 11 line 13 “pick/stow station”). In this facility, it is possible to sort objects directly from the item supplying area to their correct destination (Col. 4 lines 35-39), such that the items are sorted in series (Col. 11 lines 13-16), reducing processing and handling times and reducing potential for mishandling of items and thus resulting in a more efficient sortation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the first processing unit configured to process the items in the item supplying area wherein the item is moved from the specific sorting target object to the sorting target object for the item only in the dropping area as taught by Battles et al. in order to more quickly and efficiently sort objects.
Irie et al. lacks teaching the item supplying area being disposed in the center of the transport area, and the item dropping area being disposed around the transport area.
Haj-Ali-Ahmadi et al. (US 5363310) teaches an automatic logistics sorting system (Col. 2 lines 25-31), wherein the item supplying area (Fig. 1 #33 “input conveyor”) is disposed in the center of the transport area (Fig. 1 area between “conveyor” #12 and “conveyor” #18), and the item dropping area (Fig. 1 #14 “filling positions”) is disposed around the transport area (Col. 4 lines 7-14). Haj-Ali-Ahmadi et al. explains that the input conveyors (item supplying area) are placed such that items are supplied to an unloading point where they may be placed in filling positions (item dropping area) by  a robot (Col. 3 line 64-Col. 4 line 10), therefore providing a potential configuration of areas within an automatic logistics sorting system. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the item supplying area being disposed in the center of the transport area, and the item dropping area being disposed around the transport area as shown by Haj-Ali-Ahmadi et al. (US 5363310), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 39, Irie et al. teaches an automatic logistics sorting method, wherein that one of the one or more items to be sorted do not have the corresponding sorting destination information comprises: 
that corresponding item information of the one of the one or more items to be sorted does not comprise a sorting destination corresponding to the item information (Paragraph 0120 lines 11-17); or 
that the one of the one or more items to be sorted does not record the item information relating to the corresponding sorting destination (Paragraph 0061 line 4-Paragraph 0062 line 7); or 
that the item information recorded on the one of the one or more items to be sorted is unidentifiable (Paragraph 0120 lines 11-17).
Regarding claim 40, Irie et al. teaches an automatic logistics sorting method, wherein the abnormality information of the one or more items to be sorted comprises that one of the one or more items to be sorted have a plurality of pieces of corresponding sorting destination information (Paragraph 0133 lines 6-10); and 
performing the second processing on the item in the second abnormal case (Paragraph 0035 lines 5-7) comprises: 
recording the abnormality information of the one of the one or more items to be sorted (Paragraph 0040 lines 1-4); and 
identifying one of the plurality of pieces of sorting destination information of the one of the one or more items to be sorted to re-sort the one of the one or more items (Paragraph 0035 lines 7-14; Paragraph 0041 lines 12-19).
Regarding claim 41, Irie et al. teaches an automatic logistics sorting method, wherein setting the abnormality sorting target object for the abnormality processing comprises: 
determining a number of abnormal sorting objects for the abnormality processing (Paragraph 0035 lines 3-7) and/or positions (Paragraph 0047 lines 9-15) of the abnormal sorting objects for the abnormality processing in the item dropping area based on quantitative proportions (Paragraph 0027 lines 1-19) of the one or more items to be sorted corresponding to different sorting target objects (Paragraph 0046 lines 4-15, Paragraph 0119 lines 1-6).
Regarding claim 42, Irie et al. lacks teaching an automatic logistics sorting method, wherein the sorting target objects correspond to moveable containers configured for containing sorted items.
Battles et al. teaches an automated materials handling facility wherein the plurality of sorting targets (Col. 7 lines 46-47) correspond to moveable containers configured for containing sorted items (Col. 7 lines 63-Col. 8 line 3). Battles et al. includes this limitation so that the sorted objects can be transported to their next destination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the moveable containers as taught by Battles et al. so that after the sortation of the objects, they can undergo further processing or transportation.
Regarding claim 47, Irie et al. teaches an automatic logistics sorting system wherein the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) is configured to determine that the item to be sorted is in a second abnormal case (Paragraph 0032 lines 1-4) in the following manner: determining that the item to be sorted has no corresponding sorting destination information (Paragraph 0040 lines 1-4). 
Regarding claim 48, Irie et al. teaches an automatic logistics sorting method wherein the abnormality information of the one or more items to be sorted comprises that one of the one or more items to be sorted do not have corresponding sorting destination information (Paragraph 0032 lines 1-4); and 
the performing the second processing on the item in the second abnormal case (Paragraph 0040 lines 1-15) comprises: re-determining a sorting destination of the item in the second abnormal case to re-sort the item (Paragraph 0041 lines 12-19) in the second abnormal case in the specific sorting target object for the abnormality process (Paragraph 0035 lines 2-7, “VCS excluding unit”) in the item dropping area.
As mentioned previously, Irie et al. lacks explicitly teaching the second processing unit configured for abnormality processing in the item dropping area. 
	Battles et al. (US 9600798) teaches an automated materials handling facility wherein the second processing unit (Col. 11 lines 26-47) is configured for abnormality processing in a specific sorting target object (Col. 11 line 20 “sort pallet”) in the item dropping area (Col. 11 line 13 “pick/stow station”). Battles et al. teaches this second processing following an earlier first processing (Col. 9 lines 45-54) where items may undergo a first sorting to group together materials based on a specific quality (Col. 10 lines 21-30), such as an abnormality. In this facility, it is possible to sort objects directly from the item supplying area to their correct destination (Col. 4 lines 35-39), reducing processing and handling times and reducing potential for mishandling of items and thus resulting in a more efficient sortation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the second processing unit configured for abnormality processing in the item dropping area as taught by Battles et al. in order to more quickly and efficiently sort objects.
Regarding claim 49, Irie et al. teaches an automatic logistics sorting system wherein the determining unit (Paragraph 0029 “identifying unit #14” and Paragraph 0030 “recognizing unit #15a”) is configured to determine that the item to be sorted is in the first abnormal case (Paragraph 0031 lines 1-6) in the following manner: determining that express sheet (Paragraph 0019 lines 4-8) of the item to be sorted is unidentifiable (Paragraph 0031 lines 1-6).
While Irie et al. does not explicitly state that the express sheet is pleated. Irie et al. does state that the determining unit may be configured as a character recognition device (OCR), which recognizes characters indicating sorting information from an image (Paragraph 0030 lines 6-9). Therefore, if the sorting information (characters) cannot be recognized, it is well known that a pleated express sheet may be the cause. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first abnormal case may occur due to an express sheet being pleated since it is well known in the art that a determining unit would not be able to recognize characters on a pleated express sheet. 
Response to Arguments
Applicant's arguments filed June 30th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that neither Irie et al. nor Battles et al. teaches or suggests the item supplying area disposed in the center of the transport area, and the item dropping area disposed around the transport area, the Examiner would like to clarify that this arrangement has been shown by Haj-Ali-Ahmadi et al. (US 5363310) as mentioned above. Haj-Ali-Ahmadi et al. explains that the input conveyors (item supplying area) are placed such that items are supplied to an unloading point where they may be placed in filling positions (item dropping area) by a robot (Col. 3 line 64-Col. 4 line 10), therefore providing a potential configuration of areas within an automatic logistics sorting system. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Irie et al. to include the item supplying area being disposed in the center of the transport area, and the item dropping area being disposed around the transport area as shown by Haj-Ali-Ahmadi et al. (US 5363310), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding the Applicant’s argument that Battles et al. fails to teach a first processing unit configured for abnormality processing in the item supplying area and a second processing unit configured for abnormality processing in the item dropping area, the Examiner would like to clarify the citations above. Battles et al. teaches a first processing unit configured to process items in the supplying area by stating “An automated device 205 at the pre-sorting station 104 also receives instructions from the materials handling control system that cause the automated device 205 to pick items from the receive pallet 207 and place each item on a corresponding sort pallet 209. The instructions may include an identification of each item and/or a position of each item on the receive pallet” (Col. 9 lines 60-66), wherein the item supplying area is shown by Fig. 2 #104 “pre-sorting station”. Further, Battles et al. teaches a second processing unit located in a specific sorting target object configured for processing in the item dropping area by stating “the materials handling control system sends instructions to the second automated device positioned within the pick/stow station, such as a second robotic arm, that cause the second automated device to pick an item from the tote and place the item into a cell of tote… the second automated device may use an image capture device to scan the items in the tote to detect the item and the position of the item prior to picking the item from the tote” (Col. 11 lines 26-41), wherein the item dropping area is shown by Fig. 3 #114 “pick/stow station”. As explained above, Battles et al. teaches the benefits of the first and second processing units located in the item supplying area and the item dropping area respectively, in order to more efficiently sort products to their correct destinations. 
Regarding the Applicant’s argument that Battles et al. fails to disclose, teach or suggest whether the items at the pre-sorting station include abnormal items, and that the determining unit is configured to determine whether the item to be sorted is abnormal as recited in claim 1, the Examiner would like to clarify that Battles et al. is not relied upon as teaching these features. Irie et al. teaches this feature of determining whether the item to be sorted is abnormal (Paragraph 0031 line 1-Paragraph 0032 line 4). 
Regarding the Applicant’s argument that the inventive purpose of Irie et al. would be defeated if the first processing unit processed items in the supplying area as taught by Battles et al., the Examiner would like to clarify that the purpose of Irie et al. is to sort objects based on sorting information determined by the determining unit (Paragraph 0015), and there would be no change to this inventive purpose considering the modification of a first processing unit which processes items in the item supplying area. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                           

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653